Citation Nr: 9905209	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-12 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel



INTRODUCTION

The veteran served honorably on active duty from December 
1974 to December 1977.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for a back condition.   


FINDINGS OF FACT

1.  During her active service, the veteran was treated for 
back pain and strain on several occasions in relation to 
specific trauma or injuries.  No residuals of these injuries 
were shown at the time of her 1977 separation examination, at 
which time she indicated she had never had and did not now 
have recurrent back pains.  

2.  Following the veteran's 1977 discharge, treatment for 
back pain is not shown until 1989.  The post-service 
treatment records document a significant history of 
intercurrent injuries with corresponding treatment for back 
strain.  

3.  The available evidence is not indicative of a 
relationship between the veteran's recent history of 
treatment for lumbar strain and her in-service treatment for 
back strain for which no residuals were shown at the time of 
discharge.  




 


CONCLUSION OF LAW

The preponderance of the evidence weighs against a finding 
that residuals of a back injury were incurred during the 
veteran's period of active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 1998); 38 U.S.C.A. § 3.303 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  

In conjunction with the veteran's claim, the RO obtained 
records from the veteran's private physicians (to include 
Simon Gebara, M.D., Byoung Lee, M.D., and Wael Hamo, M.D.) 
and several private hospitals (to include Mercy Hospital, the 
Toledo Hospital, Citizens Baptist Medical Center, and the 
George Washington University Medical Center); and VA records 
from facilities in Alabama and Ohio.  The Board has carefully 
considered all of the available evidence, although only those 
records pertinent to treatment for back problems have been 
specifically referenced herein.  

The RO also attempted to contact several additional sources 
which had been referred to by the veteran.  The Noble Army 
Hospital at Fort McClellan, Alabama, responded that no 
records were available for the veteran at this time.  The 
Northeast Alabama Regional Medical Center in Anniston, 
Alabama, responded that they found no indication that the 
veteran had received service at that facility.  The 
Occupational Health Unit of the Office of Personnel 
Management, a former employer of the veteran, indicated that 
the veteran's medical record was not on file at this 
facility, and it was suggested that the National Personnel 
Records Center be contacted.  The Psychiatric Institute of 
Washington, D.C., also replied that they were unable to 
locate a record for the veteran.  

A request for records from Dr. John Castaneda was returned to 
the RO as undeliverable; and the RO asked the veteran to 
obtain those records on her own and submit them directly.  At 
the present time, no records from Dr. Castaneda have been 
associated with the claims folder.  A February 26, 1998 
report of contact shows that the veteran indicated that 
records from a Dr. George Hill were unavailable.  

It appears from the record that reasonable attempts have been 
made to obtain the relevant documentation, and the RO (with 
considerable assistance from the veteran) was successful in 
obtaining the available medical records.  Thus, the Board 
finds that VA's duty to assist the veteran has been 
satisfied.


Medical Evidence

The report of the veteran's November 1974 induction 
examination shows that the spine and lower extremities were 
clinically evaluated as normal, and no defects were noted 
with regard to the back.  

A May 1976 treatment note shows that the veteran complained 
of low back pain with trauma the previous week.  She also 
indicated that she had fallen down the stairs the night 
before.  On objective examination, there was point tenderness 
in the paraspinal area.  An assessment of low back muscle 
strain was given.  A July 1976 treatment note shows that she 
complained of pain after running two miles that morning.  
Physical examination revealed mild muscle strain and an 
impression of back strain was given.  

In August 1976, the veteran complained of low back pain for 
the past week with radiation (which began the day after she 
had been lifting furniture).  On objective examination, range 
of motion of the back was from 10 degrees of extension to 80 
degrees of flexion.  Lateral bending was to 45 degrees on 
both the left and the right.  An impression of 
musculoskeletal low back pain, resolving, was given.  The 
reports of two lumbosacral spine x-rays, conducted in August 
1976, were negative.  

A September 1976 health record shows that the veteran was 
seen for emergency care after she had been thrown between two 
seats in the guard van, injuring her left check, left 
shoulder, and back side.  Her history of low back pain after 
lifting was noted, and on objective examination, there was 
moderate paraspinal spasm.   

In October 1976, the veteran complained of low back pain 
after lifting a heavy object two days before.  On physical 
examination, there was full range of motion of the back and 
straight leg raise was negative.  An assessment of low back 
strain was given.  

A February 1977 emergency medical record shows that the 
veteran was seen for treatment of back pain, and she had been 
given Parafon Forte.  She returned for additional treatment 
after she became dizzy and vomited upon taking of the 
medication, at which time she fell backwards and hit her head 
on the ground.  She was brought to the emergency room by 
ambulance.  A May 1977 medical record shows that the veteran 
complained of back pain for the past day, and she indicated 
that she hurt her back while digging fox holes.  An 
assessment of low back pain was given.  

An October 1977 health record shows that the veteran was seen 
in the emergency room at the USAF Regional Hospital at Eglin 
Air Force Base, after an incident in which she fell out of a 
tree while pitching a tent and struck her head on a foot 
locker.  It was noted that she lost consciousness and then 
regained consciousness while en route to the hospital in the 
ambulance.  She complained of lumbar pain and pain in the 
distal tibula.  No specific objective findings and no 
diagnoses were provided with regard to the back.  

The report of the veteran's November 1977 separation 
examination shows that her spine and lower extremities were 
clinically evaluated as normal, and no defects were noted 
with regard to the back.  On the November 1977 report of 
medical history, the veteran indicated that she did not now 
have and she had not ever had recurrent back pain.  

The record includes a document entitled "Subject-Attendance 
Reporting Dates," which shows the veteran's attendance in a 
Business Administration Course.  For the period of March 6, 
1978 to June 2, 1978, the veteran attended 52 out of 60 days; 
for the period of June 5, 1978 to August 31, 1978, she 
attended 39 out of 49 days; for the period of September 5, 
1978 to November 22, 1978, she attended 48 out of 58 days, 
and for the period of November 29, 1978 to February 16, 1979, 
she attended 40 out of 45 school days.  The report also 
includes a notation of "WC" for Office Practice, "WF" for 
Payroll Accounting, "WC-" for Typing II, and "WD" for 
Business Correspondence.  The veteran has stated that this is 
a transcript from Nunnelly State Technical College, and she 
has intimated that it provides support for her contention 
that she left school due to physical and mental problems, 
which didn't stop her from going to work.  (See VA Form 21-
4138 dated April 8, 1998).  

Medical records from the George Washington University Medical 
Center show that in May 1989, the veteran presented with 
complaints of back pains.  On May 10, 1989, she was assessed 
with myofascial syndrome and anxiety/depressive disorder.  On 
May 17, 1989, it was noted that she had returned to the 
emergency room with complaints of headaches, back pain, and 
dizziness, and she appeared tearful secondary to multiple 
social problems.  

In March 1992, the veteran sought treatment for Simon Gebara, 
M.D., for complaints of low back pain which began a month 
before when she fell after slipping at her home.  She 
described the pain as a midline lumbar pain which radiated to 
both paravertebral muscle areas without radiation to the 
lower extremities.  On physical examination, straight leg 
raising was positive on the left side at 60 degrees.  An 
impression of fibromyalgic syndrome was given.  

An October 1992 VA medical record shows that the veteran was 
diagnosed with degenerative arthritis of the thoracolumbar 
spine after complaining of a two-year history of pain in the 
upper and lower back.  The report of a November 1992 x-ray 
shows an impression of normal lumbosacral spine.  

The record includes a December 1992 emergency treatment 
record from Mercy Hospital in Toledo, Ohio, which shows that 
the veteran was diagnosed with lumbar strain.  She had 
presented to the emergency room with complaints of pain in 
the back, left thigh, hip flank, and neck which began after 
she fell and landed on her left side on the floor.  Objective 
findings included palpable paraspinal muscle pain with no 
point tenderness along the spinous process. 

In March 1993, the veteran was afforded a VA examination for 
compensation and pension purposes.  The brain injuries 
examination report notes a history of three head injuries 
which occurred when she was working at a loading dock; the 
last of which had occurred in 1990 at which time she injured 
her neck, back, and head.  On examination, there was marked 
limitation of motion of the lower back, as she was able to 
bend forward only from zero to 30 degrees.  No diagnoses were 
provided with regard to the back.  The report of a March 1993 
x-ray shows an impression of normal lumbar spine study.  

The report of the March 1993 VA neck examination shows that 
since the middle 80's, the veteran had experienced a gradual 
onset of neck and back pain.  She described an increasing 
amount of neck pain in the past several years as well as 
spasm with cramping in the low back.  On physical 
examination, she could rise from a chair and ambulate without 
difficulty.  Examination of the neck and back showed no 
deformity, and she had cervical and lumbosacral tenderness 
and soreness and pain with motion.  A diagnosis of 
lumbosacral strain was given.  

Pursuant to a June 1993 rating action, entitlement to 
disability pension was established as the veteran was 
determined to be permanently and totally disabled for VA 
purposes.  Her rated disabilities included chronic lumbar 
strain, evaluated as 10 percent disabling.  

The report of an April 1993 VA mental disorders examination 
shows that the veteran provided a history that between 1988 
to 1990, she was employed as a supply technician in shipping 
and receiving, a job which required a lot of lifting and 
during which she had seven or eight falls from the dock.  She 
indicated that she began to use alcohol and crack cocaine to 
cope with this hopeless situation, which included a 
supervisor who did nothing for her.  

A March 1994 emergency treatment record shows that the 
veteran was seen at Mercy Hospital with complaints of 
persistent discomfort in her right sacral region and hip 
after she slipped and fell approximately 10 days before.  
There was no tenderness on palpating the lumbar spine, and on 
x-ray, views of the sacrum and coccyx failed to show any bony 
abnormality.  An impression of essentially normal sacrum and 
coccyx was given.  The emergency report shows a diagnosis of 
right hip/sacral contusion, status post fall.  

In August 1994, the veteran sought treatment at the Primary 
Care Center in Talladega, Alabama.  An August 3, 1994 medical 
report shows a diagnosis of back spasms, and an August 9, 
1994 medical report shows a diagnosis of paraspinal back 
spasms.  

A September 1994 treatment note from Simon A. Gebara, M.D., 
shows that the veteran complained of low back pain after 
slipping and falling one week before.  She described pain 
which was located in the lower back without radiation.  On 
objective examination, there was tenderness on palpation of 
the paravertebral areas and on palpation of the sacro iliac 
joints.  An assessment of lower back pain, status post fall, 
was given.   The report of a lumbar spine x-ray shows an 
opinion that no significant abnormality was demonstrated.  In 
a follow-up treatment note, dated October 1994, Dr. Gebara 
indicated that the veteran continued to complain of back 
pain.  It was noted that she had been walking with a stick 
for the last 2 weeks.  An assessment of persistent 
musculoskeletal pain, status post fall, was given.  Dr. 
Gebara indicated that he was unable to explain the 
persistence of the pain.  

An October 1994 VA medical certificate shows that the veteran 
presented with complaints of low back pain for years, with no 
recent known injury.  

In February 1995, the veteran arrived by ambulance to Mercy 
Hospital with complaints of low back pain.  She indicated 
that she had been experiencing discomfort in the lumbosacral 
spine for the past two days, after slipping on a wet floor 
and falling on her side and buttocks.  On physical 
examination, there was slight tenderness on palpating the 
lumbosacral region.  The report of a lumbosacral x-ray shows 
that there appeared to be minimal right convexity 
rotoscoliosis.  No significant degenerative change was seen, 
and the vertebral body height, alignment, and interspaces 
were maintained.  The examiner concluded that there was no 
acute bony abnormality.  An assessment of mild lumbosacral 
strain was given.  

A subsequent February 1995 treatment note shows that the 
veteran was seen by William Reasor, CRNP.  The report 
indicates that she came in wanting something for pain, and 
she stated that she was injured in a bus accident 
approximately two weeks before.  She complained of a tingling 
sensation going down both hips and to the lower legs.  An 
assessment of soft tissue injury to the sacrum with strain 
was given.  In March 1995, she was seen for follow-up of the 
sacral pain and it was noted that she continued to have 
constant pain over the cocci area.  An assessment of sacral 
pain, secondary to motor vehicle accident, was given.  

In a February 1997 statement, the veteran indicated that she 
has had numerous problems which are related to the fall that 
she had while in the military.  In a March 1997 statement, 
she stated that she got out of the Army about 3 weeks after 
she was hurt, and the only thing that was done on her 
separation physical was paper work, there was no physical.  
She further stated that over the years since she had been 
employed by the federal government, she had been in and out 
of doctors offices and hospitals as she would often just fall 
and lose her balance.  The veteran also stated that when she 
was employed, she would have to take off (sometimes days and 
sometimes weeks) because she was in so much pain.  

In June 1997, the veteran sought treatment from Wael Hamo, 
M.D., for injuries to her back, left shoulder, and left hip 
which were sustained at the time of a fall at the Waffle 
House the previous Saturday.  She indicated that she had 
fallen on her back and since then she had been having low 
back pain with distribution down the right leg and calf area.  
She reported a history of back pain which had been mild 
lately until the recent fall.  On musculoskeletal 
examination, the veteran was able to bend over down to 80 
degrees with mild restriction by low back pain.  There was 
tenderness in both right and left lumbosacral paraspinal 
areas.  The report shows an impression of low back pain 
secondary to lumbar sprain, secondary to the recent back 
injury that she had on top of chronic low back pain that she 
had since the injury while she was in the military service.  
In a June 1997 follow-up report, it was noted that she 
continued to have residual left-sided shoulder pain and back 
pain.  

In June 1997, the veteran underwent a lumbar spine x-ray at 
Citizens Baptist Hospital in Talladega, Alabama.  The report 
shows that comparison was made to a previous study of 
September 1994, and there was no change.  The height of the 
vertebral bodies and their disc spaces was normal.  There was 
no fracture and no subluxation of the vertebral bodies, and 
there was no abnormality of the sacroiliac joint.  An 
impression of negative lumbar spine was given.  

In October 1998, the veteran was afforded a hearing before a 
member of the Board at the VA Central Office in Washington, 
D.C.  At this time, she testified that she was not having 
problems with her back when she came on active duty.  She 
indicated that during her period of service, she slipped and 
fell from a tree after volunteering to climb up and tie the 
center pole of their tent during a camp-out.  She recalled 
that she was treated at Eglin Air Force Base in Florida, 
where she was given pain medication for pain in her back and 
neck.  The veteran also stated that a couple of weeks after 
falling from the tree, she fell down the stairs in the 
building where she was working.  She was discharged 
approximately 3 to 4 weeks thereafter, and she could not 
recall whether she complained about her back at the time of 
her separation physical examination, which consisted of 
signing paperwork as she didn't believe she really had a 
physical.  

The veteran testified that following her discharge, she 
started school as a Business Education major at a state 
technical college in Alabama, but she lost a lot of days 
because her back hurt and they dropped her.  Thereafter, she 
was employed as a legal secretary, a procurement clerk, and 
an EEO counselor at Fort McClellan Army Installation.  During 
her various jobs, her back presented a problem but all the 
people that she worked for knew her history and were 
understanding if she needed to take leave or sick time.  She 
reported treatment at the hospital emergency room and from a 
"Dr. Heel" in Talledega.  According to the veteran, nobody 
ever diagnosed what was wrong with her back, they just 
prescribed medication and sent her on her way.  

She further testified that between 1985 and 1990, she worked 
in Washington, D.C. as a supervisor of shipping and receiving 
for the Office of Personnel Management.  During this time, 
she would go to the emergency room for treatment of back 
pain, but she did not go to a regular doctor.  She resigned 
her job at OPM because of nerves and several accidents which 
occurred when she would get sharp pains in her back and it 
would cause her to fall.  After returning to Alabama, one day 
she attempted to drive and she had an accident in which 
someone was killed.  As she needed to get away, she moved to 
Ohio where she dealt with the problems with her back and with 
depression.  During her time in Ohio, she received treatment 
for back problems from a Dr. Castaneda.

The veteran described pain in her back when getting on and 
off the toilet and when going up steps.  Over the years, the 
pain had gotten worse, and was more serious now than it was 
when she first got out of service.  She stated that she goes 
to doctors at least once or twice a month because her back 
hurts, and she is given relaxers but no therapy for her back.  
She indicated her belief that the back pain is related to 
what happened to her when she was in the service, because she 
has had it all the time since then.  She also indicated she 
suffers from depression which is related to her back problems 
and that she had been utilizing a cane in order to prevent 
falling and to provide a little more stability.  


Analysis

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. 3.303(b) (1998).

Having reviewed the evidence, the Board has determined that 
the preponderance of the evidence is against a finding that 
the veteran's currently manifested lumbar strain was incurred 
during her period of active service.  The available evidence 
shows that the veteran was treated for back strain on several 
occasions during her active duty, and at the time of her 1993 
VA examination, a diagnosis of chronic lumbar strain was 
provided.  However, continuity of symptomatology has not been 
shown since the time of service; nor does the evidence 
demonstrate that her currently manifested back problems are 
residuals of her in-service treatment for back strain.  

The service medical records indicate that during 1976 and 
1977, the veteran was treated for low back strain on multiple 
occasions even before the incident in which she fell from a 
tree.  This treatment for back pain/strain always occurred in 
relation to specific injuries, to include falling down the 
stairs, falling between the seats of a van, lifting 
furniture, after running, and on digging foxholes.  X-rays 
taken at the time of this treatment were negative for bony or 
other abnormality.  Furthermore, her spine and lower 
extremities were clinically evaluated as normal at the time 
of her 1977 separation examination, at which time she stated 
that she had never had trouble with recurrent back pains.  
Thus, the evidence does not show that residuals of her in-
service treatment for back strain were present at the time of 
discharge.  

Following the veteran's 1977 discharge, treatment for back 
problems is not shown until 1989, or more than 10 years 
thereafter.  At that time, she sought emergency treatment for 
back pains and was assessed with myofascial syndrome.  The 
post-service medical records highlight the fact that from the 
period between 1985 and the present, the veteran has sought 
treatment on a multitude of occasions for back problems 
following injuries which included falls (perhaps 7-8) from a 
loading dock during her employment as a shipping/receiving 
supervisor; at least three slip and fall accidents which 
occurred both at her home and in public venues; and a bus 
accident.  Therefore, a significant history of intercurrent 
accidents and injuries is documented in the record, and this 
history is preceded by a 10 year period during which there is 
no documentation of complaints, treatment, or diagnoses for 
back problems or pathology.  

Thus, the evidence does not show ongoing and continuing 
treatment for residuals of a back injury from the time of 
discharge.  While continuous and consistent symptomatology is 
shown during recent years, the available evidence is silent 
for treatment of back problems on an emergency or outpatient 
basis in the months immediately following her discharge and 
for many years thereafter.  Thus, the available evidence does 
not provide support for the contention that her current 
diagnosis of chronic lumbar strain is related to her military 
service, or that her current back problems can be 
characterized as residuals of her in-service treatment for 
back strain.  

The veteran has contended that her school attendance record 
(dated in 1978 and 1979) shows that she missed a lot of time 
because of back problems; however, there is no 
contemporaneous documentation of medical treatment during 
that time and the school attendance record shows only that 
the veteran withdrew from several courses.  There is no 
evidence which corroborates her contention that she missed 
time due to physical and mental difficulties.  Furthermore, 
although the veteran contends that her currently manifested 
chronic lumbar strain is related to her period of active 
service and the injuries sustained therein, as a lay person 
she is not competent to render opinions with regard to 
medical causation.  See Espiritu v. Derwinski, 2 Vet.App. 482 
(1992).  

The Board has considered the recent diagnosis as provided by 
Dr. Hamo, to the effect that the veteran's presently 
manifested lumbar sprain is secondary to a recent back injury 
that she had on top of chronic low back pain that she has had 
since the injury while she was in the military service.  It 
appears that this diagnosis was based primarily on history as 
provided by the veteran, and Dr. Hamo did not have the 
benefit of review of her entire medical record.  In light 
thereof, the Board considers his diagnosis as to the etiology 
of her back sprain to be outweighed by the significant 
evidence regarding of intercurrent injuries and the lack of 
continuity of treatment and symptomatology from the time of 
service.  

For the reasons stated above, the Board has concluded that 
the available evidence is not indicative of an etiological 
relationship between the veteran's recent history of 
treatment for chronic lumbar strain and her in-service 
treatment for back strain for which no residuals were shown 
at the time of discharge in 1977.  As the preponderance of 
the evidence is against a finding that the veteran's 
currently manifested chronic lumbar strain is related to her 
period of active service, the Board finds that residuals of a 
back injury were not incurred in or aggravated by such 
service.  Accordingly, the claim for service connection for 
residuals of a back injury is denied.  


ORDER

Service connection is denied for residuals of a back injury.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

